Case 2:18-cv-13801-PDB-DRG ECF No. 54, PageID.2362 Filed 03/11/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 David Leppek
                    Plaintiff,               Case No. 18-cv-13801

 v.                                          Paul D. Borman
                                             United States District Judge
 Ford Motor Company
                 Defendant.                  David R. Grand
 ________________________________/           United States Magistrate Judge



      OPINION AND ORDER ADOPTING THE MAGISTRATE JUDGE’S
            REPORT AND RECOMMENDATION (ECF No. 52)

       On February 18, 2021 Magistrate Judge David R. Grand issued a Report and

Recommendation (ECF No. 52) addressing Defendant’s Motion in limine to

Preclude Dr. David Burdette from Testifying in an Expert Capacity and to Preclude

Reliance on his “Expert” Report and Similar Evidence. (ECF No. 29.) In the Report

and Recommendation, Magistrate Judge Grand recommends the motion be granted

in part and denied in part. Specifically, Magistrate Judge Grand recommends: “Dr.

Burdette should be permitted to testify about his care and treatment of Leppek,

including Leppek’s medical conditions, restrictions, capabilities, and the types of

accommodations and workplace settings that would meet his medical needs, but Dr.

Burdette should be precluded from testifying that Ford could accommodate


                                         1
Case 2:18-cv-13801-PDB-DRG ECF No. 54, PageID.2363 Filed 03/11/21 Page 2 of 2




Leppek’s disability at the Sterling Axle Plant without Leppek posing a danger to

himself or others.” (ECF No. 52 PageID.2341.)

      Having conducted a review of the Magistrate Judge’s Report and

Recommendation and there being no timely objections under 28 U.S.C. § 636(b)(1)

and E.D. Mich L.R. 72.1(b), this Court ADOPTS the Report and Recommendation

of Magistrate Judge Grand.

SO ORDERED.




                                           s/Paul D. Borman
                                           Paul D. Borman
                                           United States District Judge
Dated: March 11, 2021




                                       2
